DETAILED ACTION
This office action is in response to RCE filed on 03/07/2022.
Claims 1-5, 7-10, 23-24, 26-29, and 31-35 are pending of which claims 1 and 9 are independent claims, and claims 6, 11-22, 25 and 30 are canceled.
This application is  examined under the first inventor to file provisions of the AIA .
Information disclosure
IDS, filed  on 08/29/2019, is considered.
Allowable Subject Matter
Claims 1-5, 7-10, 23-24, 26-29, and  31-35 are allowed.
The following is  the reason for allowing this application: the disclosures of  the prior arts used in the office action  taken individually or in combination with other prior arts fail to particularly disclose, fairly suggest or render obvious limitations dealing with  generating a bandwidth part (BWP) identifier and a state configuration indication by the network device; wherein the control signaling comprises at least one bandwidth part (BWP) identifier and a state configuration indication of the first BWP configuration information , the state configuration indication may be an activation indication or a deactivation indication; and where Media Access control (MAC) layer or an RRC layer of the UE configures a BWP state of a BWP corresponding to the BWP identifier.



Claims 1-5, 7-8, 23, 26, 29, 31, 33, and 35 are allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 1,    “… first bandwidth part (BWP configuration information sent by the network device, wherein the first BWP configuration information comprises at least one BWP identifier, and at least one BWP initial state corresponding to the at least one BWP identifier, wherein the BWP initial state comprises an activated state and a deactivated state receiving, by a physical layer of a UE, control signaling sent by a network device” as specified in claim 1.  


Claims 9-10, 24, 32, and 34  are  allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 9,    “… generating, by the network device, control signaling; wherein the control signaling comprises at least one bandwidth part (BWP) identifier and a state configuration indication, the state configuration indication comprises an activation indication or a deactivation indication, and the first BWE configuration information and the state configuration indication are used to indicate that ;Media Access control (MAC) layer or an RRC layer of the UE configures a BWP state of a BWP corresponding to the BWP identifier comprised in the control signaling; sending, by the network device, the control signaling to a physical layer of the UE” as specified in claim 9. 


The following is a showing of the closest prior art and how the claims of the instant application are allowable over these references:


Yi (US Pub. No. 20210092008) discloses frequency band state configuration. However the disclosure of  Yi taken individually or in combination with other prior art fail to particularly disclose, fairly suggest or render obvious the above italicized limitations dealing with first bandwidth part (BWP configuration information sent by the network device, wherein the first BWP configuration information comprises at least one BWP identifier, and at least one BWP initial state corresponding to the at least one BWP identifier, wherein the BWP initial state comprises an activated state and a deactivated state receiving, by a physical layer of a UE, control signaling sent by a network device as claimed in claims 1 and 9 in combination with other limitations recited as specified in claims 1 and 9.


Kim (US Pub.  20210037505) discloses a BWP configuration for a secondary target. However the disclosure of  Kim taken individually or in combination with other prior art fail to particularly disclose, fairly suggest or render obvious the above italicized limitations dealing with generating, by the network device, control signaling; wherein the control signaling comprises at least one bandwidth part (BWP) identifier and a state configuration indication, the state configuration indication comprises an activation indication or a deactivation indication, and the first BWE configuration information and the state configuration indication are used to indicate that ;Media Access control (MAC) layer or an RRC layer of the UE configures a BWP state of a BWP corresponding to the BWP identifier comprised in the control signaling; sending, by the network device, the control signaling to a physical layer of the UE as claimed in claims 1 and 9 in combination with other limitations recited as specified in claims 1 and 9.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DEBEBE A ASEFA/Examiner, Art Unit 2476                                                                                                                                                                                                        

/PHIRIN SAM/Primary Examiner, Art Unit 2476